Citation Nr: 1443899	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  12-35-657	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hemorrhoids.  


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1988 to August 1990.

This matter came to the Board of Veteran's Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, it is at least as likely as not that the Veteran has hemorrhoids that are related to his military service or to his service-connected irritable bowel syndrome (IBS).  


CONCLUSION OF LAW

The Veteran has hemorrhoids that are a result of disease or injury incurred in or aggravated during active military service or are related to a service connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury, or (2) aggravated by an already service-connected disease or injury. See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2013).

In the instant case, the Veteran alleges that he has hemorrhoids that are attributable to his military service.  Specifically, the Veteran contends that his condition is related to consistent diarrhea during his service in Germany between August 1988 and August 1990. He also asserts that he was diagnosed with hemorrhoids in 1989. 

A review of the Veteran's enlistment examination report shows no indication of a diagnosis of hemorrhoids.  The Veteran's service treatment records indicate that on November 15, 1988, the Veteran was treated for diarrhea with blood and abdominal cramps, and again for the same issue on November 30, 1988.  The Veteran was treated for diarrhea again in March, April, June and November 1989.  In January 2003, the Veteran was diagnosed at a VA Medical Center with hemorrhoids requiring treatment of over a year.  In November 2012, the Veteran was granted service connection for IBS due to frequent episodes of bowel disturbance and alternating diarrhea and constipation.  

In the instant case, the Board finds that while the evidence is not unequivocal, after reviewing all the evidence on file, and when reasonable doubt is resolved in favor of the Veteran, the evidence suggest that the Veteran's current diagnosis of hemorrhoids is at least as likely as not related to service or to a service-connected disability.  Although a VA-contracted clinician provided a negative nexus opinion, the clinician focused on a single instance of diarrhea in June 1989, asserting that hemorrhoids could not be the result of a single episode.  In the opinion, the clinician noted that hemorrhoids develop over time with lower rectal stress and pressure, such as that caused by intestinal disturbances.  Although the clinician failed to discuss the additional instances of diarrhea that were reported in the Veteran's service treatment records, a review of the Veteran's records shows a history of gastrointestinal disturbance throughout the duration of his service and after.  Further, the clinician's opinion provides support for concluding that the Veteran's frequent episodes of alternating diarrhea and constipation, either in service or resulting from his IBS, resulted in his having chronic hemorrhoids.  Accordingly, when reasonable doubt is resolved in favor the Veteran, the record supports a finding that the Veteran's current diagnosis of hemorrhoids is attributable to service or to his service-connected IBS.  


ORDER

Entitlement to service connection for hemorrhoids is granted.  



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


